Per Curiam.

Where a verdict is taken for the plaintiff, subject to the opinion of the court, on a case stated, it is to *219be considered so far in the nature of a special verdict, that the counsel for the plaintiff is to open the argument.(a.)
Van Vechten, for the plaintiff.
Cady, contra.

(a) Where a verdict is taken for the plaintiff, subject to the opinion of the court on a case to be made, and the plaintiff does not make up the case according to the rules and practice of the court, the defendant may give notice of the motion at the next term for judgment; and if no sufficient excuse is then shown by the plaintiff for not making the case,the court will order judgment to be entered for the defendant. (Jackson v. Case, 12 Johns. R. 431. The Engle v. Alner, supra, vol. 1, p. 332. Grah. Prac. 2d ed. 675.) The party making the case must bring it to argument. (Percival v. Jones, supra, vol. i. p. 393. Colem. 104. Grah. Prac. 2d ed. ut supra.)